Citation Nr: 1444218	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  06-16 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond January 20, 2006.


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 14, 1993, to January 19, 1996.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board notes that the Veteran has utilized various mailing addresses during the course of her claim, and presently has an address of record in Summerville, South Carolina; however, the Muskogee RO has maintained jurisdiction over the Veteran's education claim.  This matter was remanded by the Board in August 2008 and March 2014.

The record before the Board consists of the Veteran's paper claims files and an electronic file known as Virtual VA.


FINDINGS OF FACT

1.  The Veteran's original eligibility to receive Chapter 30 education benefits expired on January 20, 2006, ten years after the conclusion of her service.
 
2.  The Veteran was prevented from and remains unable to initiate or complete a chosen program of education within the otherwise applicable eligibility period because of mental disability not resulting from her willful misconduct.


CONCLUSION OF LAW

An extension of the January 20, 2006, delimiting date for Chapter 30, Title 38, United States Code educational assistance benefits is warranted.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.1033 21.7050, 21.7051 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran had active military service from September 14, 1993, to January 19, 1996.  She was awarded eligibility for Chapter 30 educational assistance benefits in 2001 and was assigned a delimiting date for use of those benefits of January 20, 2006, ten years from her date of separation from active service.  

In July 2005, the Veteran filed a request for an extension of her delimiting date.  She claimed that due to her service-connected posttraumatic stress disorder (PTSD), she was unable to continue her education program.  The record shows that she dropped out of school in approximately March 2002.  In June 2010, a VA clinical psychologist submitted an opinion into the record.  The psychologist opined, based upon a review of the Veteran's record, that the Veteran's psychiatric disability had made it medically infeasible for her to pursue her chosen program of education since her separation from active service.  The psychologist explained that she has been unable to successfully pursue any educational program since her discharge from service due to the severity of her PTSD symptoms.  Further, she was noted to continue to have such severity of symptoms, which keeps her from starting and completing a program.  This opinion was based upon a review of the progress notes of the Veteran's VA therapist, as well as the authoring psychologist's observations of symptoms such as obviously depressed mood, poor concentration, discomfort in social settings and fatigue due to poor sleep.  

The law generally provides that educational assistance or supplemental educational assistance will not be provided to a veteran beyond ten years from the later of (i) the date of a veteran's last discharge or release from a period of active duty of 90 days or more of continuous service; (ii) the date of a veteran's last discharge or release from a shorter period of active duty if the discharge or release is because of a service-connected disability, a medical condition which preexisted such service and which VA determines is not service connected, hardship, or was involuntary for the convenience of the Government after October 1, 1987, as the result of a reduction in force; or (iii) the date on which a veteran meets the requirements for four years service in the Selected Reserves found in 38 C.F.R. § 21.7042(b) and 38 C.F.R. § 21.7044(b).  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050(a).

VA regulations allow for an extension of the ten-year delimiting period upon a showing that a veteran timely applied for the extension and upon a showing that he or she was prevented from initiating or completing a chosen program of education within the otherwise applicable eligibility period because of a physical or mental 
disability that did not result from his or her willful misconduct.  38 C.F.R. §§ 21.1033(c); 21.7051(a).  The regulations further state that it must be clearly established by medical evidence that a program of education was medically infeasible and that VA will not consider a veteran who was disabled for a period of thirty days or less as having been prevented from initiating or completing a chosen program unless the evidence establishes he or she was prevented from enrolling or reenrolling in the chosen program or was forced to discontinue attendance because of the short disability.  38 C.F.R. § 21.7051(a)(2). 

In this case, the Veteran's delimiting date, as noted, was January 20, 2006.  She submitted a timely application for an extension of the delimiting date, as her request was received in July 2005, within one year of the delimiting date.  See 38 C.F.R. § 21.1033.  The Veteran's statements, as well as competent medical evidence of record, establish that since her separation from active service she has been unable to pursue her chosen program of education due to her mental disorder.  An end date is not evident from the record at this time, as the symptoms of the mental disorder are ongoing at this time.  The medical evidence supports the notion that she could not and still cannot participate in her chosen program of education.  For these reasons, the Board finds that the period of time for use of the Veteran's education benefits has not yet begun to toll.  At the very earliest, the Veteran is entitled to a delimiting date of ten years from the date of this decision.  


ORDER

Entitlement to an extension of educational assistance benefits under Chapter 30, Title 38, of the United States Code, is granted, and the tolling period for use of these benefits shall extend for ten years from the date of this decision.


____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


